Case 5:19-cv-00105-LGW-BWC Document 17 Filed 06/01/20 Page 1 of 2
                                                                           FILED
                                                                John E. Triplett, Acting Clerk
                                                                 United States District Court

                                                            By CAsbell at 10:05 am, Jun 01, 2020
Case 5:19-cv-00105-LGW-BWC Document 17 Filed 06/01/20 Page 2 of 2
